                                 THOMAS F. X. DUNN
                                 ATTORNEY AT LAW
                                     225 Broadway
                                       Suite 1515
                               New York, New York 10007
                                   Tel: 212-941-9940
                                   Fax: 212-693-0090
                               Thomasdunnlaw@aol.com

By ECF & Email                                                     December 23, 2019

Honorable Paul Engelmayer
United States District Judge
500 Pearl Street
New York, New York 10007

       Re: United States v.Enrico Pedroza, (PAE)
              19 Cr. 457

Dear Judge Engelmayer:

       I write to request an adjournment of the sentence of my client, Enrico Pedroza,
scheduled for January 8th. I make this request because I need additional time to complete
my sentencing submission and to obtain letters in support.

      This is my first request for an adjournment. Assistant U.S. Attorney Sarah
Mortazavi advised she does not object to this request.

      I request an adjournment until the week of February 10th if any day that week is
convenient to the Court.

       Thank you for your consideration of this request.

                                                           Respectfully yours,
                                                                 /s/
                                                           Thomas F.X. Dunn
Cc: Sarah Mortazavi, Esq.
    Assistant U.S. Attorney
     (By ecf and email)



                                 The sentencing is adjourned to February 10, 2020
                                 at 2:30 pm. SO ORDERED.


                                   PaJA.�
                                 __________________________________
                                       PAUL A. ENGELMAYER
                                       United States District Judge
